DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang Kang (CN 105692021 A) in view of Mountz et al (US PG. Pub. 2016/0145045).  Relative to claims 1-6, Huang discloses: a handling method, applied to a handling device (“shuttle”)(Page 1, Para. 3), comprising: advancing toward a position of a target object (object is inherently at “target area” to be lifted by a fork on the shuttle) at a first speed according to a navigation route (Para. 4, “shuttle” moves to target area); in response to a distance (see calculated “displacement”, Page 4, Para. 2 based on acquired “positioning information”, Page 2, Para. 1; Page 4, Para. 1) between a current position of the handling device (“shuttle”) and the position of the target object (see calculated “displacement”) becoming less than or equal to a first distance (this is calculated according to S-shaped speed curve”, Page 4, Para. 8; Page 4, Para. 10, see number of “steps” as the final coasting), advancing toward the position of the target  
advancing toward the position of the target object (not shown but included) at the first speed (see a first speed in S-shaped speed curve) according to the navigation route comprises: obtaining the position of the target object (inherently included at “target position”), and an initial position of the handling device (Page 4, Para. 1-2); planning the navigation route based on the position of the target object (inherently included at “target position”) and the initial position of the handling device (“shuttle”)(Page 4, Para. 1-2); and advancing toward the position of the target object at the first speed (calculated according to S-speed curve) according to the planned navigation route (Page 4, Para. 8); 
in response to a distance between a current position of the handling device and the position of the target object (inherently included at “target position”) being less than or equal to a first distance comprises: determining whether the handling device (“shuttle”) reaches a preset navigation point (“target position”) on the navigation route 
in response to a distance between a current position of the handling device (“shuttle”) and the position of the target object being less than or equal to a first distance” comprises: determining whether the handling device (“shuttle”) reaches a preset navigation point (“target position”) on the navigation route (Page 8, Para. 6-9); in response to determining that the handling device (“shuttle”) reaches the preset navigation point (“target position”) on the navigation route, measuring a distance (inherently included as positioned is acquired and shuttle is accurately positioned) of the handling device (“shuttle”) away from the preset navigation point (“target position”) on the navigation route using a self-navigation device (included in “control module”) on the handling device (“shuttle”)(Page 4, Para. 4); and in response to the distance of the handling device (“shuttle”) away from the preset navigation (“target position”) point on the navigation route reaching a preset length (length is calculated according to “S-shaped curve”), determining that the distance between the current position of the handling device (“shuttle”) and the position of the target object (see “target position”) is less than or equal to the first distance (Page 4, Para. 8 & Para. 10); and 
Relative to claims 9-10, and 12-16, the disclosure of Huang includes: a handling device, comprising: a walking mechanism (included in “shuttle car” which moves along a 
controlling the walking mechanism (inherently included in shuttle vehicle) to advance toward a position of the target object (object is inherently included) at a first speed according to a navigation route (Page 2, Para. 4; Page 2, Para. 6);
in response to a distance between a current position of the handling device (“shuttle”) and the position of the target object (object is inherently included) becoming less than a first distance, controlling the walking mechanism (inherently included) to advance toward the position (“target position”) of the target object at a second speed (see “deceleration and coasting” when approaching target position), the second speed (decelerating speed determined by S-shaped speed curve) is less than the first speed (Page 4, Para. 8 & Para. 10); controlling the walking mechanism (included on shuttle but not shown) to stop advancing after the handling device (“shuttle”) is aligned with the target object (Page 4, Para. 8), and further controlling the lifting mechanism (see “fork”) to lift the target object (Page 4, Para. 9); and 
the control module (“control module”) is configured for: obtaining the position of the target object and an initial position of the handling device (“shuttle”)(Page 4, Para. 1); planning the navigation route based on the position of the target object (“target position”) and the initial position of the handling device (“shuttle”)(Page 4, Para. 1-2); and 

determining whether the handling device (“shuttle”) reaches a preset navigation point (“target position”) on the navigation route (Page 4, Para. 8-9);
in response to determining that the handling device (“shuttle”) reaches the preset navigation point on the navigation route, determining that the distance between the current position of the handling device (“shuttle”) and the position of the target object (“target position”) is less than or equal to the first distance (Page 4, Para. 8 & 10); 
the control module (“control module”) is configured for: determining whether the handling device (“shuttle”) reaches a preset navigation point on the navigation route (Page 4, Para. 8-9); in response to determining that the handling device (“shuttle”) reaches the preset navigation point on the navigation route, measuring a distance of the handling device (“shuttle”) away from the preset navigation point (“target position”) on the navigation route using a self-navigation device on the handling device (“shuttle”) (Page 4, Para. 8-10); and in response to the distance of the handling device (“shuttle”) away from the preset navigation point on the navigation route reaching a preset length, determining that the distance between the current position (current acquired position information) of the handling device (“shuttle”) and the position of the target object (object, not shown, at target position) is less than or equal to the first distance (Page 4, Para. 8 & 10).

stop advancing and lift the target object (inherently included) after aligning with the target object (object not shown, object is lifted by fork)(Page 4, Para. 9).
Huang does not disclose: advancing toward a preset position after lifting the target object; the navigation route comprises a plurality of navigation points; the preset navigation point is the last navigation point of all navigation points on the navigation route; identifying a mark point on the target object, and in response to having identified the mark point on the target object, aligning with the target object according to the point of the target object; a target identification assembly configured for identifying a mark point on the target object; controlling the target identification assembly to identify the mark point on the target object when the walking mechanism is advancing at the second speed; in response to the target identification assembly having identified the mark point of the target object, controlling the walking mechanism to advance according to the mark point of the target object so as to make the handling device be aligned with the 
Mountz teaches: advancing toward a preset position (“second location”) after lifting the target object (Para. 0070); the navigation route comprises a plurality of navigation points (Para. 0070); the preset navigation point (position of mobile drive unit during docking) is the last navigation point of all navigation points on the navigation route (Para. 0070); identifying a mark point (360)(Fig. 6) on the target object (30)(Fig. 6), and in response to having identified the mark point (360) on the target object (30), aligning with the target object (30) according to the point of the target object (30)(Para. 0069); a target identification assembly (150)(Fig. 5) configured for identifying a mark point (360) on the target object (30)(Para. 0069); controlling the target identification assembly (150)(Fig. 5) to identify the mark point (360) on the target object (30) when the walking mechanism (wheels, Ref. 124)(Para. 0052)(Para. 0069); in response to the target identification assembly (150) having identified the mark point (360) of the target object (30), controlling the walking mechanism to advance according to the mark point of the target object (30) so as to make the handling device be aligned with the target object (Para. 0069); controlling the walking mechanism (124) to advance toward a 
Mountz teaches: advancing toward a preset position after lifting the target object, and the navigation route comprises a plurality of navigation points, for the purpose of providing a modern inventory system that can process a large number of diverse inventory requests that is efficient, reduces response times, and improves overall performance, while minimizes costs (Para. 0001).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Huang with the advancing toward a preset position after lifting the target object, and the navigation route comprises a plurality of navigation points, as taught in Mountz for the purpose of providing a modern inventory system that can process a large number of diverse inventory requests that is efficient, reduces response times, and improves overall performance, while minimizes costs. 

s 7-8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Mountz as applied to claim 1 above, and further in view of Brazeau (US Patent No. 10,399,772).  Relative to claims 7-8, and 17-18, Huang in view of Mountz discloses all claim limitations as mentioned above, but does not expressly disclose: in response to having identified no mark point on the target object, automatically returning to a designated position; reporting to a server an event that no mark point has been identified on the target object; 
the control module is further configured for: in response to the target identification assembly having identified no mark point on the target object, controlling the walking mechanism to automatically return to a designated position; or 
the control module is further configured for: reporting to a server an event that no mark point has been identified on the target object.
Brazeau teaches: in response to an error or other trigger event, automatically returning to a designated position (Col. 26, lines 19-25); reporting to a server (see Ref. 15, 2802) an error or other status of the handling device (Col. 26, lines 20-28); 
the control module (15)(Fig. 3) is further configured for: in response to an error or trigger, controlling the walking mechanism (see wheels of “mobile drive unit”, 20, 103, 700)(Fig. 7) to automatically return to a designated position (Col. 26, lines 19-25); and 
the control module (15) is further configured for: reporting to a server (15, 2802) an error or status of the handling device (“mobile drive unit”)(Col. 26, lines 20-28), for the purpose of providing a modern inventory system that can process a large number of diverse inventory requests that is more efficient, requires less space, minimizes risks of backlogs, and increases packing density (Col. 1, lines 10-25).


Relative to claims 7-8, and 17-18, Huang in view of Mountz and Brazeau does not expressly disclose the error or trigger to cause the automatic returning of the handling device to a designated position is in response to having identified no mark point on the target object; or the reporting to the server an error or status includes an event that no mark point has been identified on the target object.
Huang in view of Mountz and Brazeau can be modified so that the control module (15) is configured such that the error or trigger event that causes the handling device or controls the walking mechanism to automatically return to a designated position is in response to having identified no mark point on the target object; and so that the reporting to a server an error or other status, by the control modules, includes an event that no mark point has been identified on the target object, as an obvious matter of design choice based on the user’s preference.  The system of Brazeau is flexible, and is configured to communicate and output various types of messages and status of the mobile drive unit for general trouble-shooting, and to improve overall performance (Col. 26, lines 15-30).  This message may easily include that no mark (360) on the holder, 30, is read.  The system also transmits suitable instructions to 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Huang in view of Mountz and Brazeau so that the error or trigger event causing the handling device to automatically return to a designated position is in response to having identified no mark point on the target object, as an obvious matter of design choice. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Mountz as applied to claim 1 above, and further in view of Russell (US PG. Pub. No. 2017/0357270).  Relative to claim 11, Huang in view of Mountz discloses all claim limitations as mentioned above, but does not expressly disclose: when the handling device is advancing at the second speed, the target identification assembly is configured to move at a first angular speed.
Russell teaches: when the handling device (“robotic vehicle”, “AGV”) is advancing at the second speed (Para. 0121-0122, vehicle traveling at second speed closer to object is inherent), the target identification assembly (“sensor”, 112) is configured to move at a first angular speed (see angular position trajectory and velocity profile of sensor; Para. 0025; 0032; 0038; 0098), for the purpose of providing a vehicle system for controlling robotic devices and sensors of the robotic devices in a warehouse, that increases efficiency of the robotic devices, improves data capturing, and is more automated (Para. 0001; 0038).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651